Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 06/03/2021 for application No. 16/704,905. Claims 16-20 have been amended. Applicant’s amendments have overcome the §112(b) rejections identified in the previous office action. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10536374 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/19/2021 and 05/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Johnsen et al. (US 2014/0241208 A1; hereinafter “Johnsen”) 
Srinivasan et al. (US 2014/0269686 A1; hereinafter “Srinivasan”)
Vershkov et al. (US 2014/0177639 A1; hereinafter “Vershkov”)
InfiniBand™ Architecture Release 1.2.1 Volume 1 - General Specifications (hereinafter “NPL1”)
Jayanarayana et al. (US 2015/0098475 A1; hereinafter “Jayanarayana”)
Shah et al. (US 2003/0208572 A1; hereinafter “Shah”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“wherein the switch of the plurality of switches that comprises the switch port of the plurality of switch ports configured as a router port comprises a remotely accessible attribute; and 
wherein the remotely accessible attribute comprises information about the first subnet, the information about the first subnet comprising at least the physical connectivity information of the first subnet.”
In contrast, the closest prior art, Johnsen, discloses a system for supporting SMA level abstractions at router ports for inter-subnet exchange of management information in a high performance computing environment, comprising: one or more microprocessors; a first subnet, the first subnet comprising a plurality of switches of the first subnet ([0036] and Fig. 2), wherein each of the plurality of switches comprise a plurality of switch ports, a plurality of host channel adapters of the first subnet, each host channel adapter comprising at least one host channel adapter port ([0013], [0015], [0021], [0027]), and wherein the plurality of switches and the plurality of host channel adapters are physically interconnected according to a physical connectivity information of the first subnet ([0013], [0017], and Fig. 1).

Vershkov discloses a subnet manager of the first subnet, the subnet manager running on a switch of the plurality of switches, wherein the subnet manager configures the connectivity of the first subnet such that the plurality of end nodes are, via each respective host channel adapter, interconnected via the plurality of switches, wherein such configuration of the connectivity of the first subnet comprises a connectivity information of the first subnet ([0004]), and wherein, in response to a receiving a query, at the another switch of the plurality of  switches, from a subnet manager of a second subnet, the connectivity information is provided to the subnet manager of the second subnet ([0021], [0026] and Fig. 1).
But, Johnsen, Srinivasan, and Vershkov fail to disclose “wherein the switch of the plurality of switches that comprises the switch port of the plurality of switch ports configured as a router port comprises a remotely accessible attribute; and wherein the remotely accessible attribute comprises information about the first subnet, the information about the first subnet comprising at least the physical connectivity information of the first subnet”.
NPL1, Jayanarayana, and Shah also do not disclose or suggest these features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 8 and 15 mutatis mutandis.  Accordingly, claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471